DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment was filed on January 12, 2021. 
Claims 1-7 are canceled.
Claims 8-27 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 was filed before First Office Action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The  drawings filed on August 11, 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16, 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 16, 23 recites the limitation "the determine relevance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 8-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 10,581,765 issued to Emmanouil Koukoumidis et al. (herein after “Koukoumidis’).
As per claim 8, Koukoumidis teaches A computer-implemented method for providing information in response to a query input, the method comprising:
receiving a user query as an input (Koukoumidis: col. 6, ln 37-39, as user enters a query);
transmitting the received user query (Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine);
receiving a plurality of answer candidates for the user query from a plurality of information providers, wherein the plurality of information providers include a first information provider having a first answer generation process and a second information provider having a second answer generation process, wherein the first answer generation process and the second answer generation process are distinct, and wherein the plurality of answer candidates include a first answer candidate from the first information provider and a second answer candidate from the second information provider  (Koukoumidis: col. 4, lines 41-51, as search results from input query such as results 218,226,230 is typically associated with a website , address, storage location. The search results comprise a link that can be activated to retrieve information from the websites, address , locations. These sources and/or locations will be referred to as domains or providers; Koukoumidis: col. 6, ln 37-and
displaying the received plurality of answer candidates using a plurality of agents, wherein the plurality of agents include a first agent corresponds to the first answer candidate and a second agent corresponds to the second answer candidate, and wherein the first agent and the second agent are distinct (Koukoumidis: see Figure2, Search results domains that have associated bots (218,226,230) , indicators (216,224,228)).
As per claim 9, same as claims arguments above and Koukoumidis teaches:
determining whether the received user query relates to at least one of a past user query or an answer to the past user query, based on the determined relevance, transmitting the user query to each one of the plurality of information provisioning units with at least one of the past user query or the answer displayed in response to the past user query and generating, by the plurality of information providers, the plurality of answer candidates based at least on: the user query and at least one of the past user query or the answer to the past user query (Koukoumidis: column14, lines 1-12,, as All bots would have the original question from the user passed to them so that all bots know the original 
As per claim 10, same as claims arguments above and Koukoumidis teaches:
aggregating the plurality of answer candidates by eliminating duplicate answer candidates in the plurality of answer candidates (Koukoumidis: column 16, lines 54-67, as answers are ranked, eliminate answers that should not be considered for fusion  for example answers that fall below a ranking threshold, low quality answers , similarity scores) ; and
displaying the aggregated plurality of answer candidates (Koukoumidis :claim 3, as presenting the fused reply to the user).

As per claim 11, same as claims arguments above and Koukoumidis teaches
displaying the plurality of answer candidates based at least on similarity between each of the plurality of answer candidates and the user query (Koukoumidis: column 9, lines 32-55, as calculate similarity to produce candidate responses, response ranking and allow selection of responses that will be presented to the user).


As per claim 12, same as claims arguments above and Koukoumidis teaches:
displaying one or more chat bot characters, the one or more chat bot characters representing one or more of the plurality of agents (Koukoumidis: Figure 2 ref.nu: 216, 224, 228 (bot indicators).
As per claim 13, same as claims arguments above and Koukoumidis teaches
receiving an identifier of one of the plurality of agents, and determining the first answer candidate of the at least one answer candidate based on relevance to the received user query and displaying the determined first answer candidate along with the identified one of the plurality of agents (Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result . The search result Fig.2 (218) has indicator 216 . The indicator may be selected by the user or one or more chat bots associated with the search results can be automatically displayed. By clicking or otherwise activating the indicator the user will be presented with a chat bot 222 which has an area 220 where input can be made directly to the chat bot and see responses directly in area 222. ).

As per claim 14, same as claims arguments above and Koukoumidis teaches
wherein the first information provider relates to a first task for generating the first answer candidate in response to the received user query, wherein the second information provider relates to a second task for generating the second answer candidate in response to the received user query, and wherein the first task and the second task are distinct (Koukoumidis: column 4, lined 55-59, as user enters a query for example “order pizza”), Koukoumidis: column 5, lines 1-14, as the bots provide the following answers: Bot1  Bot2 …Bot 3 ..Bot4. Bot 1 answers  the special of the night, Bot 3 indicates delivery time).
As per claim 15,  Koukoumidis teaches A system for providing information in response to a user query (Abstract), the system comprising:
 a processor (Koukoumidis: Figure 10, reg.nu: 1004 (processor)and  column 17, lines 53-lines 59, processor); 
and a memory storing computer executable instructions that when executed by the processor cause the system to  (Figure 10, reg.nu: 1002 (processor) and  column 17, lines 48-lines 59, as collection of machines to individually or jointly execute a set or multiple set of instructions to perform any one or more of the methodologies discussed herein,  main memory ):
 receive a user query as an input (Koukoumidis: col. 6, ln 37-39, as user enters a query); 
transmit the received user query (Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine);
 receive a plurality of answer candidates for the user query from a plurality of information providers, wherein the plurality of information providers include a first information provider having a first answer generation process and a second information provider having a second answer generation process, wherein the first answer generation process and the second answer generation process are distinct, and wherein the plurality of answer candidates include a first answer candidate from the first information provider and a second answer candidate from the second information provider (Koukoumidis: col. 4, lines 41-51, as search results from input query such as results 218,226,230 is typically associated with a website , address, storage location. The search results comprise a link that can be activated to retrieve information from the websites, address , locations. These sources and/or locations will be referred to as domains or providers; Koukoumidis: col. 6, ln 37-39, as user enters a query, the system submits the query to the search engine and evaluates the results returned. The results that provide bots are identified; Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result . The search result Fig.2 (218) has indicator 216 . The indicator may be selected by the user or one or more chat bots associated with the search results can be automatically displayed.);
and display the received plurality of answer candidates using a plurality of agents, wherein the plurality of agents include a first agent corresponds to the first answer candidate and a second agent corresponds to the second answer candidate, and wherein the first agent and the second agent are distinct 
As per claim 16, same as claims arguments above and Koukoumidis teaches: 
 determine whether the received user query relates to at least one of a past user query or an answer to the past user query, based on the determined relevance, transmit the user query to each one of the plurality of information provisioning units with at least one of the past user query or the answer displayed in response to the past user query, and generate, by the plurality of information providers, the plurality of answer candidates based at least on: the user query and at least one of the past user query or the answer to the past user query (Koukoumidis: column14, lines 1-12,, as All bots would have the original question from the user passed to them so that all bots know the original question. Operation takes the answer from one bot and passes the answer to the bot under consideration. This information may provide additional information to the user. Operation collects responses from the bot and stores the responses in the appropriate database. Koukoumidis: column 14, lines 46-50, as broker ranks and selects responses. Resultant replies and replies from Bot1 and Bot 2 are returned and displayed to user). 
As per claim 17, same as claims arguments above and Koukoumidis teaches:
 aggregate the plurality of answer candidates by eliminating duplicate answer candidates in the plurality of answer candidates (Koukoumidis: column 16, lines 54-67, as answers are ranked, eliminate answers that should not be considered for fusion  
display the aggregated plurality of answer candidates (Koukoumidis :claim 3, as presenting the fused reply to the user).
As per claim 18, same as claims arguments above and Koukoumidis teaches:
display the plurality of answer candidates based at least on similarity between each of the plurality of answer candidates and the user query (Koukoumidis: column 9, lines 32-55, as calculate similarity to produce candidate responses, response ranking and allow selection of responses that will be presented to the user).
 As per claim 19, same as claims arguments above and Koukoumidis teaches
display one or more chat bot characters, the one or more chat bot characters representing one or more of the plurality of agents (Koukoumidis: Figure 2 ref.nu: 216, 224, 228 (bot indicators) .
As per claim 20, same as claims arguments above and Koukoumidis teaches:
receive an identifier of one of the plurality of agents, and determine the first answer candidate of the at least one answer candidate based on relevance to the received user query and display the determined first answer candidate along with the identified one of the plurality of agents (Koukoumidis: column 6, lines 46-67, as results with associated bots can have an indicator associated with the search result . The search result Fig.2 (218) has indicator 216 . The indicator may be selected by the 
As per claim 21, same as claims arguments above and Koukoumidis teaches:
 wherein the first information provider relates to a first task for generating the first answer candidate in response to the received user query, wherein the second information provider relates to a second task for generating the second answer candidate in response to the received user query, and wherein the first task and the second task are distinct (Koukoumidis: column 4, lined 55-59, as user enters a query for example “order pizza”), Koukoumidis: column 5, lines 1-14, as the bots provide the following answers: Bot1  Bot2 …Bot 3 ..Bot4. Bot 1 answers  the special of the night, Bot 3 indicates delivery time).

Claims 22-27 are rejected based on the same rationale as claims 8-14 above.
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        March 4, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167